IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lamar Advantage GP Company, LLC          :
                                         :
                  v.                     : No. 253 C.D. 2018
                                         :
City of Pittsburgh Zoning Board of       :
Adjustment and City of Pittsburgh,       :
                    Appellants           :


                                     ORDER

            NOW, October 21, 2019, having considered Appellants’ application for

reargument and Appellee’s answer in response thereto, the application is denied.




                                            MARY HANNAH LEAVITT,
                                            President Judge